1

2

3
     ___________________________________________________________________________
4
                                 The Above Space Reserved for the Clerk of Court

5    GALLAGHER LAW, Prof. Corp.
     Kathleen H. Gallager, Esq.
6    Nevada State Bar Number 15043
     1850 East Sahara Avenue, Suite 107
7    Las Vegas, Nevada 89104
     Telephone: (702) 744-8086
8    Email: kathleen@legalmusclelv.com
9    ANDERSEN & BROYLES, LLP
     Karl Andersen, Esq.
10   Nevada State Bar Number 10306
11
     5550 Painted Mirage Road, Suite 320
     Las Vegas, Nevada 89149
12   Telephone: (702) 220-4529
     Facsimile: (702) 834-4529
13
     Email: karl@andersenbroyles.com
14   Attorneys for Plaintiffs Injury Loans.com, LLC
     and Adam Stokes
15
                                UNITED STATES DISTRICT COURT
16

17                                       DISTRICT OF NEVADA

18   INJURYLOANS.COM, LLC, a Nevada entity;
                                                         Case No.: 2:18-cv-01926-GMN-VCF
     ADAM STOKES, an individual,
19

20                         Plaintiffs,
                                                            STIPULATION AND ORDER TO
                  v.                                        EXTEND BRIEFING SCHEDULE ON
21
                                                            PLAINTIFFS' MOTION FOR LEAVE
     SERGIO BUENROSTRO, an individual;                      TO AMEND THE COMPLAINT [ECF
22   CITIGROUP, INC. (dba “Citibank”), an entity;           NO. 66]
23
                          Defendants.                       [SECOND REQUEST]
24

25
            Defendant/Third-Party Plaintiff Citibank, N.A. (incorrectly named as Citigroup, Inc. (dba
26
     "Citibank")), Plaintiffs/Counterdefendants Injuryloans.com, LLC and Adam Stokes (Plaintiffs),
27

28
                                                      -1-
1    Defendant/Counterclaimant/Cross-Defendant Sergio Buenrostro (Buenrostro) and Third-Party
2    Defendant S&S Marketing Consulting, Inc. (S&S) stipulate as follows:
3           1.     Plaintiffs filed their motion for leave to amend the complaint on February 14,
4    2020 [ECF No. 66].
5           2.     Defendants filed their RESPONSES to Plaintiff’s Motion on March 6, 2020.
6
     [ECF No. 75, 76, and 77]
7
            3.     The current deadline for Plaintiffs’ to file their REPLIES is March 18, 2020.
8
            4.     The parties stipulate to extend the deadline for two days, up to and including
9
     Friday, March 20, 2020, for Plaintiffs' to file REPLIES in support of their motions [ECF No.
10
     66].
11
     ///
12
     ///
13
     ///
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
1           5.      This is the parties' second request for an extension of this deadline and is not
2    intended to cause undue delay or prejudice to any party.
3           DATED March 18, 2020.
4                                                     ANDERSEN & BROYLES, LLP
     AKERMAN LLP
5
     /s/ Donna Wittig                                 /s/ Karl Andersen
6    ARIEL E. STERN, ESQ.                             KARL J. ANDERSEN, ESQ.
     Nevada Bar No. 8276                              Nevada Bar No. 10306
7    DONNA M. WITTIG, ESQ.                            ANDERSEN & BROYLES, LLP
     Nevada Bar No. 11015                             5550 Painted Mirage Road, Suite 320
8    1635 Village Center Circle, Suite 200            Las Vegas, Nevada 89149
     Las Vegas, Nevada 89134
9                                               KATHLEEN H. GALLAGHER, ESQ.
     Attorneys for Citibank, N.A. (incorrectly Nevada Bar No. 15043
10   named as Citigroup, Inc. (dba "Citibank")) 1850 East Sahara Avenue, Suite 107
                                                Las Vegas, Nevada 89104
11
                                                      Attorneys for Injuryloans.com, LLC and Adam
12
                                                      Stokes
13   HOGAN HULET PLLC
14   /s/ Kenneth Hogan
     KENNETH E. HOGAN, ESQ.
15
     Nevada Bar No. 10083
16
     JEFFREY L. HULET, ESQ.
     Nevada Bar No. 10621
17   1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89134
18
     Attorneys for Sergio Buenrostro and S&S
19   Marketing Consulting, LLC
20

21                                                IT IS SO ORDERED.
22

23

24                                                UNITED STATES MAGISTRATE JUDGE
25                                                              3-19-2020
                                                  DATED:
26

27

28
                                                    -3-
